RAWLINSON, Circuit Judge,
Dissenting:
I respectfully dissent from that portion of the opinion concluding that the lack of injunctive relief in the state court proceeding resulted in an inadequate remedy. Our holding today is in disharmony with our ruling in Ashton v. Cory, 780 F.2d 816, 820 (9th Cir.1986). In Ashton, we concluded that “for a state remedy to be adequate ..., it need not be the best remedy available, nor need it even be equal to ... that available in federal court.” (citation omitted).
The majority acknowledges that the hotel owners prevailed on their claim that the transient occupancy tax violated the due process clause of the United States Constitution. Under the rationale of Ashton, lack of the arguably better relief of an injunction did not render the state remedy inadequate for purposes of the Tax Injunction Act. Therefore, I would affirm the judgment of the district court.